Citation Nr: 1811476	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971. 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In an August 2013 decision, the Board found that a claim for TDIU had been raised by the record and remanded the appeal for further development.   

In May 2017, the TDIU claim returned to the Board, at which time it was again remanded for further development. 

Unfortunately, as explained below, the issue of entitlement to TDIU is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when additional action, on his part, is required.


REMAND

Regrettably, an additional remand of this appeal is necessary.  The Board regrets the additional delay, but finds that a remand is necessary to ensure compliance with its prior remand directives, and to make certain that there is a complete record upon which to decide the Veteran's claim for TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and the Board errs when it fails to ensure compliance with the terms of the remand); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (there must be substantial compliance with the terms of a Court or Board remand).

Here, in its May 2017 remand, the Board explained that it was unclear from the record whether the Veteran's employment since October 2005 was more than marginal.  The appeal was remanded with instructions to seek clarification from the Veteran concerning a more thorough description of his employment since October 2005 and to provide VA with evidence regarding his earnings for this period.  Once such documentation was secured, the AOJ was to obtain a report on the functional impairment of the Veteran's service-connected disabilities, and readjudicate the case. 

Review of the record indicates that this appeal has been prematurely returned to the Board.  As noted by the Veteran's representative in a February 2018 brief, none of the development requested by the Board in May 2017 has been accomplished.  

Thus, the Board again remands the appeal to the AOJ to accomplish the additional development necessary to properly decide the Veteran's claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting clarification of his employment status during the appeal period, including his employment as a part-time construction cost estimator since October 2005.  In addition, request that the Veteran submit evidence which details his wage earnings during this appeal, to include documentation of his wage earnings from 2005 to the present.  Associate such documents with the electronic record.  Any negative responses should be properly annotated into the record.

2.  After any additional evidence has been received and associated with the record, obtain VA medical comment on the functional impairment caused solely by the Veteran's service-connected disabilities, in combination, relative to the Veteran's ability to obtain and maintain substantially gainful employment.  The Veteran's age or disabilities that are not service connected should not be considered. 

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the combined effect of his service-connected disabilities, then the examiner is asked to indicate the approximate date of onset of this total occupational impairment.

It is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, and, if necessary, citing to specific evidence in the record. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




